Case 1:19-cv-02992-TWP-DLP Document 1 Filed 07/18/19 Page 1 of 4 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


NATHAN WAGNER,                                )
                                              )
                       Plaintiff,             )
                                              )
       vs.                                    )       CAUSE NO. 1:19-cv-2992
                                              )
METALWORKING LUBRICANT, CO.,                  )
                                              )
                       Defendant.             )


                                COMPLAINT FOR DAMAGES

       Plaintiff, Nathan Wagner, for his Complaint against Defendant, Metalworking Lubricants’

Co. (“Metalworking”), state the following:

                                             I. Parties

       1.      Plaintiff is a resident of Marion County, Indiana.

       2.      Defendant, Metalworking Lubricants, Co., is a business located in Indianapolis,

Indiana.

                                       II. Jurisdiction and Venue

       4.      This court has jurisdiction to hear this claim pursuant to 28 U.S.C. §1331, in that

the claims arise under the laws of the United States. Specifically, Plaintiff brings this action to

enforce his rights under the FLSA.

       5.      Venue in the Southern District of Indiana, Indianapolis Division, is appropriate by

virtue Defendant doing business in this District.

                                     III. Factual Allegations

       10.     Plaintiff began working for Defendant in mid-January 2019.




                                             Page 1 of 4
Case 1:19-cv-02992-TWP-DLP Document 1 Filed 07/18/19 Page 2 of 4 PageID #: 2



       11.     Plaintiff was an hourly employee of Defendant.

       12.     Defendant paid Plaintiff $15.00 per hour.

       13.     Defendant paid Plaintiff on a weekly basis.

       14.     Plaintiff worked over 40 hours in a week for Defendant.

       15.     Defendant would subtract ten (10) or more hours from Plaintiff time worked each

workweek.

       16.     Plaintiff confronted Defendant amount the hours being subtracted from his

paycheck and Defendants failure to pay Plaintiff for these overtime.

       17.     Despite Plaintiff’s repeated complaints about not being paid for all hours that he

worked, Defendants continued to reduce the hours it paid to Plaintiff.

       18.     After coming to the realization that Defendant did not intend to stop stealing his

overtime, Plaintiff was constructively discharged in March 2019.



                                    III.    Cause of Action

                                          Count I
                              Failure to Pay Overtime Wages
                        Pursuant to the FLSA, 29 U.S.C. §201 et. seq.

       19.     Plaintiff incorporates paragraphs 1 through 18 by reference herein.

       20.     Plaintiff was an employee of Defendant pursuant to the FLSA.

       21.     Plaintiff’s work for Defendant involved interstate commerce.

       22.     Defendant is an employer pursuant to the FLSA.

       23.     Defendant had gross revenues of at least $500,000.00 for the 2018 calendar year.

       24.     Defendant willfully failed to properly pay all overtime hours worked by Plaintiff.

       25.     Defendant willfully failed to properly pay all overtime wages in a timely fashion.




                                           Page 2 of 4
Case 1:19-cv-02992-TWP-DLP Document 1 Filed 07/18/19 Page 3 of 4 PageID #: 3



       26.     Defendant’s violations of the FLSA have damaged Plaintiff.

       WHEREFORE, Plaintiff prays that the Court enter a Judgment in favor of Plaintiff and

against Defendant in an amount to compensate Plaintiff, liquidated damages, prejudgment interest,

attorney fees, costs of this action, and for all other relief which is just and proper in the premises.

                                                       Respectfully submitted,

                                                       WELDY LAW



                                                       /s/Ronald E. Weldy
                                                       Ronald E. Weldy, #22571-49



                                           Count II
                        Constructive Discharge – Wrongful Termination
                         Pursuant to the FLSA, 29 U.S.C. §201 et. seq.

       27.     Plaintiff incorporates paragraphs 1 through 26 by reference herein.

       28.     Defendant reduced the overtime hours of Plaintiff by ten (10) or more hours each

week while Plaintiff worked for Defendant.

       29.     Plaintiff complained to Defendant about his hours and wages not being paid at the

correct amount each week that he received a smaller than earned paycheck.

       30.     Once Plaintiff realized that Defendant was not going to pay him for all of his work

each and every week, Plaintiff felt that he had no choice but to quit his job or continue to be cheated

each week out of wages earned and not paid.

       31.     Defendant’s violations of the FLSA have damaged Plaintiff.




                                             Page 3 of 4
Case 1:19-cv-02992-TWP-DLP Document 1 Filed 07/18/19 Page 4 of 4 PageID #: 4



       WHEREFORE, Plaintiff prays that the Court enter a Judgment in favor of Plaintiff and

against Defendant in an amount to compensate Plaintiff, liquidated damages, special and punitive

damages, prejudgment interest, attorney fees, costs of this action, and for all other relief which is

just and proper in the premises.

                                                      Respectfully submitted,

                                                      WELDY LAW

                                                      /s/Ronald E. Weldy
                                                      Ronald E. Weldy, #22571-49

                                       IV.     Jury Demand

       32.     Plaintiff incorporates paragraphs 1 through 31 by reference herein.

       33.     Plaintiff demands a trial by jury.

                                                      Respectfully submitted,

                                                      WELDY LAW

                                                      /s/Ronald E. Weldy
                                                      Ronald E. Weldy, #22571-49
                                                      Counsel for Plaintiff,
                                                      Nathan Wagner

Weldy Law
8383 Craig Street
Suite 330
Indianapolis, IN 46250
Tel: (317) 842-6600
Fax: (317) 288-4013
E-mail: rweldy@weldylegal.com




                                             Page 4 of 4
